UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 05-1543



MAURICE KING,

                                               Plaintiff - Appellant,

          versus


MONTGOMERY COUNTY CIRCUIT COURT,

                                                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, District Judge.
(CA-05-00721-DKC)


Submitted:   August 18, 2005                 Decided: August 23, 2005


Before WIDENER, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Maurice King, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Maurice    King   appeals     the   district    court’s    order

dismissing    his    complaint   filed    under   the     Americans   with

Disabilities Act of 1990.    We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.     King v. Montgomery County Circuit Ct., No.

CA-05-00721-DKC (D. Md. filed Mar. 22, 2005 & entered Mar. 23,

2005).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                 AFFIRMED




                                 - 2 -